FILED
                               NOT FOR PUBLICATION
                                                                                       MAR 19 2018

                       UNITED STATES COURT OF APPEALS                              MOLLY C. DWYER, CLERK
                                                                                     U.S. COURT OF APPEALS


                                FOR THE NINTH CIRCUIT


 RAJEEV KUMAR KAPIL,                                    No. 15-72908

                Plaintiff-Appellant,                    Agency No.
                                                        A200-988-754
 v.

 JEFFERSON B. SESSIONS III, Attorney                    MEMORANDUM*
 General,

                Defendant-Appellee.


                        On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                Submitted March 14, 2018**
                                 San Francisco, California

Before: FERNANDEZ, MCKEOWN, and FUENTES,*** Circuit Judges.

       Appellant Rajeev Kumar Kapil petitions for review of an Order of the Board

of Immigration Appeals dismissing his appeal from the Immigration Judge’s

decision to deny his applications for asylum and withholding of removal and his

       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
              The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
       ***
               The Honorable Julio M. Fuentes, United States Circuit Judge for the U.S. Court
of Appeals for the Third Circuit, sitting by designation.
request for relief under the Convention Against Torture. Kapil claims that police in

India arrested him, beat him mercilessly, and deprived him of food and drink

because they incorrectly believed he was working with Muslim militants. We have

jurisdiction under 8 U.S.C. § 1252, and we DENY the petition.

      We review the factual findings and credibility determinations of the Board

of Immigration Appeals (“Board”) for substantial evidence, and we “uphold the

[Board]’s findings unless the evidence compels a contrary result.” Jie Cui v.

Holder, 712 F.3d 1332, 1336 (9th Cir. 2013).

      Substantial evidence supports the Immigration Judge’s determination that

Kapil was not credible. The textual and substantive similarities between Kapil’s

written asylum application and that of his brother were too significant to be

coincidental, and Kapil did not provide an adequate explanation for them. In

addition, Kapil’s testimony regarding how he prepared his asylum application was

inconsistent with his brother’s testimony on the same topic, and Kapil failed to

corroborate his account by presenting the man who had transcribed both brothers’

asylum applications as a witness.

      As the Board correctly concluded, without credible testimony from Kapil,

the other evidence Kapil submitted was insufficient to establish entitlement to

asylum. Accordingly, Kapil has also failed to establish that he is entitled to

withholding of removal, which imposes a “higher” burden of proof on petitioners
than does asylum. Kumar v. Gonzales, 439 F.3d 520, 525 (9th Cir. 2006).

      Finally, Kapil is not entitled to relief under the Convention Against Torture.

Given Kapil’s lack of credibility, he has not provided sufficient credible evidence

that he was subjected to torture in the past. 8 C.F.R. § 1208.16(c)(3). Additionally,

Kapil has not provided sufficient credible evidence to show that it is more likely

than not that he would be tortured in India with the consent or acquiescence of a

government official. See Ridore v. Holder, 696 F.3d 907, 912 (9th Cir. 2012).

      PETITION FOR REVIEW DENIED.